DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double patenting rejection is withdrawn due approved terminal disclaimer was filed by the applicant.

Response to Arguments

Applicant's arguments filed 05/2/22 have been fully considered but they are not persuasive.  On page 7 the applicant argued that “The Lea reference was filed  November 26, 2014, less than one year before the earliest priority date of the present application, and is by the same inventor as the present application. Therefore, the Lea reference does not constitute prior art under 35 USC § 102(b)(1)(A)”. Examiner respectfully disagrees. Applicant need to submit affidavit of support from assignee/Applicant (HEWLETT PACKARD DEVELOPMENT) that Lea constitute same inventor for instant application and  the invention (WO 2016085492 A1). Otherwise Lea/Micron(instant application) is different than Lea/HP(WO 2016085492 A1).
Priority
This application discloses and claims only subject matter disclosed in prior 16/004,663, filed June 11, 2018, which issues as U.S. Patent No. 10,691,620 on June 23, 2020, which is a Continuation of U.S. Application Serial No. 14/828,151, filed August 17, 2015, which issued as U.S. Patent No. 9,996,479 on June 12, 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-8,10-12,14-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lea et all (WO 2016085492 A1).

With regards to claim 1, 11, 16 Lea discloses, A system, comprising: 
a computational memory (FIG 1 160 and associated text; [0014] Environment 100 may include various components including a central processing unit (CPU) chip 100 and a main memory 170. CPU chip 100 may comprise a processor 130 (e.g., at least one CPU core), a memory management unit (MMU) 140, an encryption unit 150, and/or an on-chip memory 160. MMU 140 may be responsible for handling memory accesses requested by the processor. Other functions performed by MMU 140 may include the translation of virtual addresses to physical addresses, memory protection, cache control, and so on. In some implementations, MMU 140 may access a page table 145 that stores the mapping between a virtual memory page to a physical memory page in a physical memory (e.g., on-chip memory 160, off-chip memory 170, etc.).); and 
a host coupled to the computational memory (FIG 1 100 and associated text; Note: computing device couple with on board memory 160) and including a central processing unit (FIG 1 130 and associated text; ); wherein the host is configured with an operating system ([0017]); 
wherein the operating system is configured to: launch a computational memory program in the computational memory to maintain an operating system page table in the computational memory (FIG 6 and associated text; [0016] In-memory attack prevention system 1 10 may comprise a load indication engine 121 , a page table access engine 122, an encryption determination engine 123, an encryption key generation engine 124, an encryption engine 125, a code execution engine 126, and/or other engines. The term "engine", as used herein, refers to a combination of hardware and programming that performs a designated function. In-memory attack prevention system 1 10 may be implemented in at least one of the hardware components including processor 130, MMU 140, and/or encryption unit 150. [0017] Page table 145 is located in storage that has limited access (e.g., accessible only to the operating system).); and thereafter abdicate responsibility of the operating system page table with respect to encryption ([0028] Based on the determinations made based on the first and second information, encryption determination engine 123 may determine whether to execute or otherwise access the set of codes. There may be three different scenarios that can happen based on the result of the determinations. These three scenarios are illustrated in FIG. 7. In the example illustrated in FIG. 7, if the first information indicates that the physical memory page is intended to be left insecure (e.g., the first information indicating "0"), processor 130 may access and/or execute the set of codes without encrypting the memory page (including the set of codes therein). See also FIG 6 and associated text;).

With regards to claim 2 Lea further discloses, wherein the operating system is configured to launch the computational memory program on startup (FIG 6 621 and associated text; ).

With regards to claim 3, Lea further discloses, wherein the operating system is configured to store the operating system page table in the computational memory (FIG 1 145 and associated text; ), and wherein the operating system page table includes: an indication of whether a respective page is encrypted ([0013]; determining whether first information of a page table indicates that a memory page is intended to be secure,  ); a respective key for each page that is encrypted (FIG 5 524 and associated text; ); a virtual address corresponding to the respective page ([0015] MMU 140 may access a page table 145 that stores the mapping between a virtual memory page to a physical memory page in a physical memory (e.g., on-chip memory 160, off-chip memory 170, etc.).); a physical address corresponding to the respective page ([0017] ); and a marking of a type of the respective page (FIG 7 and associated text; ).

With regards to claim 4, 12, 17 Lea further discloses, wherein the host further includes a translation lookaside buffer (TLB) coupled to the central processing unit ([0017] Page table 145 (or a portion thereof) may be cached in a Translation Lookaside Buffer (TLB) that holds page table entries that have recently been used. Page table 145 is a data structure that specifies the mapping between a virtual page number and a physical page number. Page table 145 is located in storage that has limited access (e.g., accessible only to the operating system).); wherein the operating system is configured to store operating system page table entries that map virtual addresses to physical addresses in the TLB; and wherein the operating system is configured not to store the operating system page table in the TLB ([0021]; As discussed above, the "page table" (e.g., page table 145) may be a data structure that specifies the mapping between a virtual memory page and the physical memory page. In some implementations, the page table may be cached in a TLB that holds page table entries that have recently been used.  Note: page table that are not recently used may not be in in TLB).


With regards to claim 6, 14, 19 Lea further discloses, wherein the host further includes a mass storage coupled to the central processing unit and configured to store pages of executables ([0016] In-memory attack prevention system 1 10 may be implemented in at least one of the hardware components including processor 130, MMU 140, and/or encryption unit 150. For example, the hardware of each engine may include at least one of processor 130, MMU 140, and/or encryption unit 150 as illustrated in FIG. 1 . As is illustrated respect to FIGS. 3-4, the hardware of each engine, for example, may include one or both of a processor and a machine-readable storage medium, while the programming is instructions or code stored on the machine-readable storage medium and executable by the processor to perform the designated function. ); wherein the operating system is configured to load a page of executables from the mass storage to the computational memory as plaintext by direct memory access ([0018] On-chip memory 160 (e.g., cache memory, static random-access memory (SRAM), etc.) may be integrated into the same computer chip (e.g., CPU chip 100) as processor 130 itself. Cache memory may be used by a computer processor, such as processor 130, to reduce average memory access times by storing copies of data from frequently used main memory locations.); and wherein the computational memory is configured to create a table entry in the operating system page table to correspond to the plaintext page of executables ([0028] Based on the determinations made based on the first and second information, encryption determination engine 123 may determine whether to execute or otherwise access the set of codes. There may be three different scenarios that can happen based on the result of the determinations. These three scenarios are illustrated in FIG. 7. In the example illustrated in FIG. 7, if the first information indicates that the physical memory page is intended to be left insecure (e.g., the first information indicating "0"), processor 130 may access and/or execute the set of codes without encrypting the memory page (including the set of codes therein).).

With regards to claim 7, Lea further discloses, wherein the computational memory is configured to mark the plaintext page of executables as not being encrypted in the operating system page table ([0028] Based on the determinations made based on the first and second information, encryption determination engine 123 may determine whether to execute or otherwise access the set of codes. There may be three different scenarios that can happen based on the result of the determinations. These three scenarios are illustrated in FIG. 7. In the example illustrated in FIG. 7, if the first information indicates that the physical memory page is intended to be left insecure (e.g., the first information indicating "0"), processor 130 may access and/or execute the set of codes without encrypting the memory page (including the set of codes therein).).

With regards to claim 8, Lea further discloses, wherein the host further includes a translation lookaside buffer (TLB) coupled to the central processing unit (FIG 1 145 and associated text; ); wherein the host is configured to transmit a virtual memory address corresponding to the plaintext page of executables from the TLB to the computational memory ([0017] Page table 145 (or a portion thereof) may be cached in a Translation Lookaside Buffer (TLB) that holds page table entries that have recently been used. Page table 145 is a data structure that specifies the mapping between a virtual page number and a physical page number. Page table 145 is located in storage that has limited access (e.g., accessible only to the operating system) [0028] .).


With regards to claim 10, 15, 20 Lea further discloses, wherein the computational memory, via the computational memory program, is configured to generate a key for the plaintext page of executables ([0032] Encryption key generation engine 124 may generate, in response to a boot command, an encryption key based on a randomization process (e.g., XOR randomization function or any other randomization functions or algorithms). This is to ensure that the encryption key is unique to each boot session.); and encrypt the plaintext page of executables using the key ([0034] Encryption engine 125 may encrypt the physical memory page (and the set of codes therein) and/ ()or cause the physical memory page (and the set of codes therein) to be encrypted in response to determining that the page is intended to be secure (e.g., the first infornnation indicating "1 ") but is not encrypted (e.g., the second infornnation indicating "0").).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Lea et all (WO 2016085492 A1) in view of Westerinen et all(US 20090113210 A1) . 

With regards to claim 9, Lea does not exclusively but Westerinen teaches, wherein the operating system is configured to load the page of executables in response to a page fault by the computational memory corresponding to the page of executables ([Westerinen;0003] A security module may be used to validate an executable of interest, for example, an application, utility, etc. The security module may be used to validate running code by generating a hash of a given portion of memory and comparing the generated hash with a known hash. When a large program is to be checked, page faults can be generated to load the entire program into physical memory for checking.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Lea’s method with teaching of Westerinen in order to validate the integrity of code before it is executed ([0002]).

Allowable Subject Matter
Claims 5, 13, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/
Primary Examiner, Art Unit 2498